IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: PETITION TO SET ASIDE UPSET          :   No. 641 MAL 2019
TAX SALE                                    :
                                            :
                                            :   Petition for Allowance of Appeal from
PETITION OF: LEHIGH COUNTY TAX              :   the Order of the Commonwealth
CLAIM BUREAU                                :   Court


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of April, 2020, the Petition for Allowance of Appeal is

DENIED. Respondent Craig Hansford’s Motion to File Answer to Petition for Allowance

of Appeal Out of Time is DENIED as moot.